EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, has examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary Cohn on June 16, 2021.
The application has been amended as follows: 
In Claim 1, Line 4, “the residue” has been substituted with --a residue--
In Claim 1, Line 7, “the oxyethylene” has been substituted with                                             --all oxyethylene--
In Claim 1, Line 9, “the residues” has been substituted with --all residues--
In Claim 2, Line 1, “weight of the” has been substituted with --weight of all --
In Claim 3, Line 1, “weight of the” has been substituted with --weight of all--
In Claim 7, Line 2, “and correspondingly 20” has been substituted with --and 20--
In Claim 7, Line 4, “a intermediate” has been substituted with --an intermediate--

In Claim 7, Line 12, “the coinitiated polyether polyol are” has been substituted with --the coinitiated polyether polyol mixture are--
In Claim 7, Line 14, “the coinitiated polyether polyol.” has been substituted with --the coinitiated polyether polyol mixture.--
In Claim 8, Line 2, “the polyether polyol composition” has been substituted with --the coinitiated polyether polyol mixture--
In Claim 9, Line 2, “the polyether polyol composition” has been substituted with --the coinitiated polyether polyol mixture--
In Claim 10, Line 2, “the hydroxyl groups are” has been substituted with --the hydroxyl groups in the coinitiated polyether polyol mixture are--
In Claim 11, Line 2, “the hydroxyl groups are” has been substituted with --the hydroxyl groups in the coinitiated polyether polyol mixture are--
In Claim 13, Lines 3 – 5 “of any of claims 1-12 in an amount sufficient to provide 20 to 85%, based on the total weight of the isocyanate-reactive compounds, of components A) and B) of the polyol composition, and water in an amount of 0.5 to 5% of the total weight of the isocyanate-reactive compounds” has been substituted with --of claim 1 and water in an amount of 0.5 to 5% of the total weight of the mixture of isocyanate-reactive compounds--


The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a polyol composition comprising all of the claimed ingredients in the claimed amounts and having oxyethylene and primary hydroxyl group contents in the instantly claimed ranges.  US 2007/299153 to Hager et al. corresponds to the closest prior art.  Polyol F employed in Examples 26 – 29 of this reference includes a trifunctional polyether and a difunctional polyether with equivalent weights of about 330 and which comprise residues from starter compounds, as well as oxyethylene and oxypropylene units.  Polyol F also has an average functionality of 2.4.  However, Polyol F differs from the instantly claimed polyol compositions in that the combined weight of all oxyethylene units of the triol and diol components is roughly 20 weight percent, instead of 40 to 63 weight percent.  Hager et al. is also silent with respect to the primary hydroxyl content of the blend.  The remaining art of record also provides no teaching or suggestion which would lead a person of ordinary skill in the art to modify Hager et al. in the manner necessary to arrive at the instantly claimed polyol compositions.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.


Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references also pertain to polyol compositions for viscoelastic foams comprising polyether polyols having oxyethylene and oxypropylene units.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768